Citation Nr: 1001455	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-34 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right middle finger fracture.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss with right ear cholesteatoma before December 28, 
2005.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss with right ear cholesteatoma on and 
after December 28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In November 2004, the Veteran submitted claims of entitlement 
to residuals of a left ankle fracture and residuals of a 
right middle finger fracture, both secondary to his service-
connected vertigo.  The Veteran also submitted a claim of 
entitlement to a compensable rating for his service-connected 
bilateral hearing loss with right ear cholesteatoma.  In a 
May 2005 rating decision, service connection was granted for 
the Veteran's residuals of a left ankle fracture and 
residuals of a right middle finger fracture, and each was 
assigned a noncompensable evaluation, effective November 19, 
2004.  The noncompensable evaluation assigned to the 
Veteran's service-connected bilateral hearing loss with right 
ear cholesteatoma was continued.

In January 2006, the Veteran submitted a notice of 
disagreement wherein he asserted that each of the 3 
disabilities on appeal had increased in severity since the 
last VA examinations.  As such, the Veteran underwent VA 
examinations in June and July 2006 to ascertain the severity 
of his service-connected residuals of a left ankle fracture, 
residuals of a right middle finger fracture, and bilateral 
hearing loss with right ear cholesteatoma.

In October 2006, the Veteran's service-connected residuals of 
a left ankle fracture, residuals of a right middle finger 
fracture, and bilateral hearing loss with right ear 
cholesteatoma were each granted a 10 percent evaluation.  The 
10 percent evaluations for the Veteran's residuals of a left 
ankle fracture and residuals of a right middle finger 
fracture continued the November 19, 2004 effective date, 
while the 10 percent evaluation for Veteran's bilateral 
hearing loss with right ear cholesteatoma was effective 
December 28, 2005.  The Veteran perfected an appeal of these 
decisions in October 2006.

In January 2007, the Veteran's representative submitted a 
pre-certification review of the Veteran's claims.  Therein, 
the representative indicated that none of the Veteran's 3 
claims were ready to be certified to the Board and that a 
supplemental statement of the case was needed, but failed to 
support such assertion.

In the October 2009 brief in support of the Veteran's claims, 
the Veteran's representative asserted that the Veteran's 
disabilities had worsened since the June and July 2006 VA 
examinations.  Further, the representative contended that a 
remand was warranted for new examinations because the June 
and July 2006 VA examinations were too old to adequately 
evaluate the present severity of the Veteran's service-
connected disabilities on appeal.  

A review of the evidence of record revealed that the RO has 
not obtained nor has the Veteran submitted treatment reports 
dated more recently than the June and July 2006 VA 
examinations.  The Board finds that the June and July 2006 VA 
examinations are too remote to accurately determine the 
present severities of the Veteran's service-connected 
disabilities at issue herein.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  As such, the Veteran's claims file does 
not contain evidence wherein the present severities of the 
Veteran's disabilities are described.  Thus, in order to 
comply with VA's duty to assist, the Board finds that a 
remand is warranted for thorough and contemporaneous medical 
examinations.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009); see Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a left ankle fracture, his 
claim of entitlement to an evaluation in 
excess of 10 percent for residuals of a 
right middle finger fracture, and his 
claim of entitlement to an evaluation in 
excess of 10 percent for bilateral hearing 
loss with right ear cholesteatoma.  The RO 
must then obtain copies of the related 
records that are not already in the claims 
file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran must be afforded the 
appropriate examination to determine the 
severity of his service-connected left 
ankle and right middle finger disorders.  
All indicated tests and studies must be 
accomplished.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion, and 
comment on the functional limitations, if 
any, caused by the service-connected left 
ankle and right middle finger disorders.  
The examiner must state if these disorders 
involve only the joint structure or do 
they also involve the muscles and nerves.  
The examiner must also state whether these 
disorders cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner must comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  If the 
severity of these manifestations can not 
be quantified, the examiner must so 
indicate.  With respect to the subjective 
complaints of pain, the examiner must 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disorders, the presence 
or absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disorders, or the 
presence or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-connected 
disorders.  The examiner must comment upon 
whether there are any other medical or 
other problems that have an impact on the 
functional capacity affected by the 
service-connected disorders, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disorders.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner must so 
indicate.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the requested 
opinions without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The Veteran must be afforded the 
appropriate examination to determine the 
severity of his service-connected 
bilateral hearing loss with right ear 
cholesteatoma.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.  

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any of the 
aforementioned examinations, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

